DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 53 and 60-76 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 11/15/2021, 01/28/2022, 03/03/2022 and 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 05/24/2022:
Claims 1-48 have been canceled. 
Claims 49-76 have been newly added. 
Claims 53 and 60-76 have been withdrawn from consideration.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49 and 52 recite the limitation "the resin layer."  There is insufficient antecedent basis for this limitation in the claim. It is not clear that the term “the resin layer” means the term “the polymer resin film layer.” For the purpose of examination, any resin layer taught in the prior art will be interpreted to read on claims 49 and 52. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 49-52, 54, 55, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0224242 to Kaito et al. in view of US Patent Application Publication 2018/0090794 to Amasaki et al.
With respect to claim 49, Kaito et al. teach a film electrode comprising: a positive electrode current collector 111 (an electrode base); a positive electrode active material part 112 (an active material layer) formed on the electrode base 111; and a non-active material part 113 (a polymer resin film layer) adhering to at least one of a peripheral portion of the active material layer 112 and a surface of the electrode base 111 around the active material layer 112 in a direction extending along a plane of the electrode base 111 (Kaito et al.: Section [0050]; Fig. 1). 

Kaito et al. do not specifically teach the film electrode, wherein the resin layer includes openings in the resin; and wherein the openings are mesh-like microscopic openings.  
However, Amasaki et al. teach a secondary battery comprising a porous insulator 5 is coated along peripheral four sides of the intermittently coated positive electrode layer 2 and the semi-solid electrolyte layer 4. The porous insulator 5 is prepared as described below. As the materials of the porous insulator 5, a silicon dioxide powder is used for the inorganic insulative particles, (CF3SO2)2NLi which is the Li salt is used for the reaction agent that lowers the fluidity of the liquid electrolyte and polyvinylidene fluoride (PVDF) is used for the binder. The inorganic insulative particles, the reaction agent and the binder are mixed and they are further dispersed in N-methyl-2-pyrrolidone (NMP) to obtain a slurry. The slurry is coated to the periphery of the intermittently coated positive electrode layer 2 and the semi-solid electrolyte layer 4 and dried in a hot blow drying furnace at 100C (Amasaki et al.: Sections [0042]-[0051]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kaito et al. with the teaching above from Amasaki et al. with the motivation of having a means such the porous insulator 5 can prevent both the gas stagnation and the liquid junction between the electrodes. The porous insulator 5 has a structure in which inorganic insulative particles 51 each coated with a reaction agent 52 are closely bonded to each other by a binder 53 as recited in Amasaki et al. in section [0048].

With respect to claim 50, Kaito et al. in view of Amasaki et al. teach the same resin layer, therefor, lacking of any clear distinction between the claimed resin layer and those disclosed by Kaito et al. in view of Amasaki et al., it would have expected for the resin layer of Kaito et al. in view of Amasaki et al. to have ion permeability as claimed lacking unexpected result showing otherwise.
The feature “adding a blowing agent to the resin; and heating the resin having the blowing agent after coating” is a product by process limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 51, Kaito et al. in view of Amasaki et al. teach the same resin layer, therefor, lacking of any clear distinction between the claimed resin layer and those disclosed by Kaito et al. in view of Amasaki et al., it would have expected for the resin layer of Kaito et al. in view of Amasaki et al. to have ion permeability as claimed lacking unexpected result showing otherwise.
The feature “adding a soluble salt to the resin, and immersing the resin having the soluble salt, after coating, in an electrolytic solution to dissolve the salt to form openings and pores” is a product by process limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 52, Kaito et al. in view of Amasaki et al. teach the electrode, wherein the non-active material part 113 (the resin layer) is formed on a portion of a surface of the active material layer or on an entire surface of the positive electrode active material part 112 (the active material layer), and the non-active material part 113 (the resin layer) is configured to form a single layer stacked on the positive electrode current collector 111 (the electrode base) (Kaito et al.: Section [0050]; Fig. 1).

With respect to claim 54, Kaito et al. teach the film electrode, wherein the polymer resin film layer is an electrical insulating film and having a central opening (a partial opening) for ionic permeability. (Kaito et al.: Section [0047]; Fig. 1).

With respect to claim 55, Kaito et al. teach the film electrode, wherein a separator 130 or a polyolefin film (the polymer resin film layer) is formed on an entire surface of the active material layer 112, and a non-active material part 113 (the polymer resin film layer) is formed on a surface of the electrode base 111 around the active material layer 112 in a direction extending along a plane of the electrode base 111 (Kaito et al.: Sections [0025] and [0050]; Fig. 1).

With respect to claim 58, Kaito et al. teach the film electrode, wherein the polymer resin film layer 113 is formed in the vicinity of a terminal end of the electrode base 111 (Kaito et al.: Section [0050]; Fig. 1).
The feature “a liquid ejection head configured to eject a polymer resin film layer forming ink for forming the polymer resin film layer,” is a product by process claimed limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 59, Kaito et al. teach the film electrode, wherein the active material layer is present in the vicinity of an end face of the electrode base (Kaito et al.: Section [0050]; Fig. 1).
Kaito et al. further teach a binder polyvinylidene fluoride was used after being dissolved in N-methyl-2-pyrrolidone (NMP). The NMP solution of polyvinylidene fluoride was also used as a non-active material paste in the production of the positive electrode plate (Kaito et al.: Section [0099]). It would have been obvious as of the effective filing dated of the claimed invention to have the NMP solution of polyvinylidene fluoride (the solution of the polymer resin film layer) dissolve or diffuse at a contact portion between the non-active material part and the positive electrode material (permeates the active material layer) that is present in the vicinity of the end face of the electrode base. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0224242 to Kaito et al. in view of US Patent Application Publication 2018/0090794 to Amasaki et al. in further view of US Patent Application Publication 2003/0143457 to Kashino et al.  
With respect to claim 57, Kaito et al. do no specifically teach the film electrode, wherein the polymer resin film layer is selectively formed on one of a surface of a thin portion having a thickness of at least 20% of an average thickness of the active material layer and a defect site penetrating through to the surface of the electrode base present in the active material layer. 
However, Kashino et al. teaches a battery comprising an anion-exchange resin 1a was allowed to fill air holes from the surface to the inside of the positive electrode 1 (Kashino et al.: Section [0064]; Fig. 1). Figure 1 shows the resin formed on the thin surface at least 20% of an average thickness of the positive electrode layer. With the technique of filling air holes from the surface to the inside of the positive electrode with a resin film from Kashino et al., it would have been obvious as of the effective filing dated of the claimed invention to have modified Kaito et al. with having the polymer resin form over any of the thin portion or defect site in order to fill and smoothen any holes of gaps from Kashino et al. with the motivation of having a means such it would improve the energy density of the electrode. 

Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 49 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/18/2022